Case 1:18-cv-10626-VSB-GWG Document 54-1 Filed 09/23/20 Page 1 of 18




                      Exhibit A
      Case 1:18-cv-10626-VSB-GWG Document 54-1 Filed 09/23/20 Page 2 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Chanel, Inc.,

                 Plaintiff,

 v.                                                Case No. 1:18-cv-10626-VSB

 The RealReal, Inc.,

                 Defendant.


                            DEFENDANT THE REALREAL’S
                     RESPONSES AND OBJECTIONS TO PLAINTIFF’S
                          FIRST SET OF INTERROGATORIES

        Pursuant to Federal Rules of Civil Procedure 26 and 33, Defendant The RealReal, Inc.

(“TRR”) by its attorneys, Paul, Weiss, Rifkind, Wharton & Garrison LLP, and King & Spalding

LLP, hereby submits these Responses and Objections to Plaintiff’s First Set Of Interrogatories (the

“Interrogatories”) served by Chanel, Inc.

                                   GENERAL STATEMENT

        TRR’s responses are made subject to and without waiver of any questions or objections as

to the competency, relevancy, materiality, privilege, or admissibility as evidence or for any other

purpose, of any of the information referred to or of the responses given herein, or of the subject

matter thereof in any proceeding, including the trial of this action or any other subsequent

proceeding, and said responses are made specifically subject to the right to object to any

proceeding involving or relating to the subject matter of the Interrogatories responded to herein.

No objection or limitation, or lack thereof, made in these responses and objections shall be deemed

an admission by TRR as to the existence or non-existence of the document or information sought,

or waiver of TRR’s rights to assert such objection or limitation at any future time in connection

with the Interrogatories or otherwise.
    Case 1:18-cv-10626-VSB-GWG Document 54-1 Filed 09/23/20 Page 3 of 18




       TRR has not completed its investigation of the facts related to this case. TRR responds to

these Interrogatories based on its present knowledge, the documents and things presently in its

possession, and the analysis it has completed to date, and TRR reserves the right to later

supplement or amend its answers and objections to these Interrogatories.

       By responding to these Interrogatories, TRR does not concede that the information given

is properly discoverable or admissible. TRR reserves the right to object to further discovery

regarding the subject matter of the Interrogatories.

              OBJECTIONS TO THE DEFINITIONS AND INSTRUCTIONS

       1.      TRR objects to the definitions and instructions to the extent they impose obligations

greater than or different from those imposed by the Federal Rules of Civil Procedure, and/or the

local rules for the Southern District of New York. Defendant will comply with the federal and

local rules in responding to the Interrogatories.

       2.      TRR objects to the Interrogatories to the extent they seek information protected by

the attorney-client privilege, work product doctrine, or is otherwise protected from disclosure

under applicable privileges, law, or rules. If TRR produces any privileged information, such

production will have been through inadvertence and shall not be deemed to waive or abridge any

applicable privilege as to that information.

       3.      TRR reserves the right to supplement or amend these responses as additional

information is uncovered throughout the course of discovery.

       4.      TRR objects to the definition of “Defendant” or “TRR” as overbroad and seeking

information that is not within TRR’s possession, custody, or control and/or that is protected from

disclosure by the attorney-client privilege, the work product doctrine, or other applicable privilege




                                                    2
    Case 1:18-cv-10626-VSB-GWG Document 54-1 Filed 09/23/20 Page 4 of 18




or immunity from discovery. TRR will construe the terms “Defendant” or “TRR” to mean The

RealReal, Inc. who is the named defendant in this case.

       5.      TRR objects to the definition of “TRR Website” the extent it seeks information that

is not within TRR’s possession, custody, or control.

       6.      TRR objects to the definition of “Person” to the extent it seeks to impose

obligations greater than or different from those imposed by the Federal Rules of Civil Procedure

and/or the meaning set forth in Local Civil Rule 26.3(c)(6).

       7.      TRR objects to the definition of “communication” as overbroad and seeking

information that is not within TRR’s possession, custody, or control and/or that is protected from

disclosure by the attorney-client privilege, the work product doctrine, or other applicable privilege

or immunity from discovery.

       8.      TRR objects to the definition of “identify” as overbroad and seeking information

that is not within TRR’s possession, custody, or control in that it seeks the “present or last known

address” and “the present or last known place of employment” of the persons described in the

Interrogatories.

                                     INTERROGATORIES

INTERROGATORY NO. 1:

       Identify all current and former employees of TRR with knowledge and/or information
concerning any authentication processes, procedures, and/or policies relating to or used in
connection with TRR’s authentication of CHANEL-branded items, including their job title and
department currently at or while previously working for TRR.

RESPONSE TO INTERROGATORY NO. 1:

       TRR objects to this Interrogatory as overbroad, unduly burdensome, and disproportionate

to the needs of the case in that it seeks the discovery of “all current and former employees” with

any “knowledge” or “information” concerning “any” authentication processes, procedures, and/or



                                                 3
    Case 1:18-cv-10626-VSB-GWG Document 54-1 Filed 09/23/20 Page 5 of 18




policies.   TRR further objects to this Interrogatory to the extent it seeks the discovery of

information that is not relevant to the live claims made or defenses raised in this litigation. See

Dkt. No. 39, Court’s Order on TRR’s Motion to Dismiss (dismissing Counts One (trademark

infringement under 15 U.S.C. § 1114(a)(1)), Four (false endorsement and unfair competition under

15 U.S.C. §1125(a)(1)(A)), Six (violations of NY GBL § 349), and Seven (violations of NY GBL

§ 350)) (the “MTD Order”).

        Subject to and without waiving the foregoing objections, TRR identifies the following

persons who are reasonably likely to have knowledge of TRR’s authentication of Chanel handbags:

        Hunter Thompson
        Role: Director of Authentication at TRR
        Address: c/o King & Spalding LLP
        1185 Avenue of the Americas
        New York, NY 11036

        Rachel Vaisman
        Role: Senior Director of Merchandising Operations at The RealReal
        Address: c/o King & Spalding LLP
        1185 Avenue of the Americas
        New York, NY 11036

        Kevin Ngo
        Role: Senior Manager, Authentication and Brand Compliance
        Address: c/o King & Spalding LLP
        1185 Avenue of the Americas
        New York, NY 11036

        Cynthia Buchan
        Role: Valuation Manager, Fashion at TRR; formerly Authentication & Brand Compliance
        Specialist at TRR
        Address: c/o King & Spalding LLP
        1185 Avenue of the Americas
        New York, NY 11036

        Bertrand Cheng
        Role: Quality Control Authentication Manager at TRR
        Address: c/o King & Spalding LLP
        1185 Avenue of the Americas
        New York, NY 11036



                                                  4
    Case 1:18-cv-10626-VSB-GWG Document 54-1 Filed 09/23/20 Page 6 of 18




       Nhu Duong
       Role: Senior Manager of Quality Control Authentication at TRR
       1185 Avenue of the Americas
       New York, NY 11036

       Robert Finch
       Role: Valuation Manager at TRR
       Address: c/o King & Spalding LLP
       1185 Avenue of the Americas
       New York, NY 11036

       Lexie Fernandez
       Role: Authentication Manager
       Address: c/o King & Spalding LLP
       1185 Avenue of the Americas
       New York, NY 11036

       Graham Wetzbarger
       Role: Former Chief of Authentication at TRR
       Address: c/o King & Spalding LLP
       1185 Avenue of the Americas
       New York, NY 11036

       Gisele Hundley
       Role: Former Authentication and Brand Compliance Manager
       Address: c/o King & Spalding LLP
       1185 Avenue of the Americas
       New York, NY 11036

INTERROGATORY NO. 2:

       Identify all current and former employees of TRR and/or independent contractors of TRR
with knowledge and/or information concerning TRR’s sales practices regarding CHANEL-
branded items on or via the TRR Website and in TRR’s retail stores, including their job title and
department currently at or while previously working for TRR.

RESPONSE TO INTERROGATORY NO. 2:

       TRR objects to this Interrogatory to the extent it seeks information regarding independent

contractors that is not in the possession, custody, and control of TRR. TRR objects to this

Interrogatory as vague and ambiguous because the phrase “sales practices” is undefined and

capable of multiple interpretations. TRR further objects to this Interrogatory as overbroad, unduly

burdensome, and disproportionate to the needs of the case to the extent it seeks the identities of



                                                5
    Case 1:18-cv-10626-VSB-GWG Document 54-1 Filed 09/23/20 Page 7 of 18




persons with knowledge or information relating to the use of Chanel marks in TRR’s advertising,

which is not relevant to Chanel’s surviving claims or TRR’s defenses.           See MTD Order.

Specifically, TRR’s sale of Chanel-branded items is only relevant with respect to the sale of the

dandbags described in Paragraph 45 of Chanel’s First Amended Complaint (hereinafter the “Seven

Handbags”). TRR will interpret this Interrogatory as seeking the identities of current and former

employees of TRR with knowledge and/or information concerning TRR’s sale of the Seven

Handbags.

       Subject to and without waiving the foregoing objections, TRR identifies the following

persons who are reasonably likely to have knowledge and/or information regarding the sale of the

Seven Handbags:

       Nancy Alonzo
       Role: Senior Director, Marketing Communications at TRR
       Address: c/o King & Spalding LLP
       1185 Avenue of the Americas
       New York, NY 11036

       Sasha Skoda
       Role: Category Director, Women’s
       Address: c/o King & Spalding LLP
       1185 Avenue of the Americas
       New York, NY 11036

INTERROGATORY NO. 3:

       Identify all current or former employees of TRR and/or independent contractors with
knowledge and/or information concerning TRR’s acquisition, purchase or buying of CHANEL-
branded items, including their job title and department at or while working for TRR.

RESPONSE TO INTERROGATORY NO. 3:

       TRR objects to this Interrogatory to the extent it seeks information regarding independent

contractors that is not in the possession, custody, and control of TRR. TRR objects to this

Interrogatory as overbroad and disproportionate to the needs of the case because it seeks the

identity of individuals with knowledge and/or information regarding topics that are not relevant to


                                                6
    Case 1:18-cv-10626-VSB-GWG Document 54-1 Filed 09/23/20 Page 8 of 18




Chanel’s surviving claims or TRR’s defenses in this matter. See MTD Order. Specifically, TRR’s

acquisition, purchase or buying of Chanel-branded items is only relevant with respect to the

acquisition of the Seven Handbags. TRR will interpret this Interrogatory as seeking the identities

of current and former employees of TRR with knowledge and/or information concerning TRR’s

acquisition of the Seven Handbags.

       Subject to and without waiving the foregoing objections, TRR identifies the following

employees at TRR who are reasonably likely to have knowledge and/or information concerning

TRR’s acquisition of the Seven Handbags:

       Rachel Vaisman
       Role: Senior Director of Merchandising Operations at The RealReal
       Address: c/o King & Spalding LLP
       1185 Avenue of the Americas
       New York, NY 11036

INTERROGATORY NO. 4:

         Identify all current and former employees of TRR and/or independent contractors of TRR
(including their job title and department at or while working for TRR) with knowledge and/or
information concerning TRR’s online and offline marketing and advertising of CHANEL-branded
items, including, but not limited to, website listings and/or postings and online and offline
promotional and marketing flyers and/or advertisements distributed to customers and other third-
parties.

RESPONSE TO INTERROGATORY NO. 4:

       TRR objects to this Interrogatory to the extent it seeks information regarding independent

contractors that is not in the possession, custody, and control of TRR. TRR objects to this

Interrogatory as overbroad and disproportionate to the needs of the case because it seeks the

identity of individuals with knowledge and/or information regarding topics that are not relevant to

Chanel’s surviving claims or TRR’s defenses in this matter. See MTD Order. Specifically, TRR’s

marketing and advertising of Chanel-branded items is only relevant with respect to the marketing

and advertising of the Seven Handbags. TRR will interpret this Interrogatory as seeking the



                                                7
    Case 1:18-cv-10626-VSB-GWG Document 54-1 Filed 09/23/20 Page 9 of 18




identities of current and former employees of TRR with knowledge and/or information concerning

TRR’s marketing and advertising of the Seven Handbags.

       Subject to and without waiving the foregoing objections, TRR identifies the following

employees at TRR who are reasonably likely to have knowledge and/or information concerning

TRR’s advertising and marketing of the Seven Handbags:

       Nancy Alonzo
       Role: Senior Director, Marking Communications at TRR
       Address: c/o King & Spalding LLP
       1185 Avenue of the Americas
       New York, NY 11036

       Sasha Skoda
       Role: Category Director, Women’s
       Address: c/o King & Spalding LLP
       1185 Avenue of the Americas
       New York, NY 11036


INTERROGATORY NO. 5:

        Identify all current and former employees of TRR and/or independent contractors of TRR
(including their job title and department at or while working for TRR) with knowledge and/or
information concerning the development of, vetting of, substantiation for, and business strategy
for TRR’s advertising and marketing claims that everything it sells is authentic and/or “100% the
real thing.”

RESPONSE TO INTERROGATORY NO. 5:

       TRR objects to this Interrogatory to the extent it seeks information regarding independent

contractors that is not in the possession, custody, and control of TRR. TRR objects to this

Interrogatory as overbroad and disproportionate to the needs of the case in that it seeks the identity

of “all” current and former employees of TRR with knowledge and/or information concerning

TRR’s authenticity advertisements. TRR further objects to this Interrogatory as disproportionate

to the needs of the case because to the extent it seeks the identity of individuals with knowledge

and/or information regarding topics that are not relevant to Chanel’s surviving claims or TRR’s



                                                  8
   Case 1:18-cv-10626-VSB-GWG Document 54-1 Filed 09/23/20 Page 10 of 18




defenses in this matter. See MTD Order. Specifically, TRR’s marketing and advertising is only

relevant with respect to, at most, the marketing and advertising of the Seven Handbags. TRR will

interpret this Interrogatory as seeking the identities of current and former employees of TRR with

knowledge and/or information concerning TRR’s marketing and advertising of the Seven

Handbags.

       Subject to and without waiving the foregoing objections, TRR identifies the following

employees at TRR who are reasonably likely to have knowledge and/or information concerning

TRR’s advertising and marketing of the Seven Handbags:

       Nancy Alonzo
       Role: Senior Director, Marking Communications at TRR
       Address: c/o King & Spalding LLP
       1185 Avenue of the Americas
       New York, NY 11036

       Sasha Skoda
       Role: Category Director, Women’s
       Address: c/o King & Spalding LLP
       1185 Avenue of the Americas
       New York, NY 11036


INTERROGATORY NO. 6:

        Identify all current and former employees of TRR and/or independent contractors of TRR
(including their job title and department at or while working for TRR) with knowledge and/or
information concerning training and/or instruction provided by TRR to (i) TRR’s purported
authentication experts regarding authenticating luxury brand items, including, but not limited to,
CHANEL-branded items, and/or (ii) TRR’s copyrighters [sic] on authenticating luxury brand
items, including, but not limited to, CHANEL-branded items.

RESPONSE TO INTERROGATORY NO. 6:

       TRR objects to this Interrogatory to the extent it seeks information regarding independent

contractors that is not in the possession, custody, and control of TRR. TRR objects to this

Interrogatory as overbroad and disproportionate to the needs of the case in that it seeks the identity

of “all” current and former employees of TRR with knowledge and/or information concerning


                                                  9
   Case 1:18-cv-10626-VSB-GWG Document 54-1 Filed 09/23/20 Page 11 of 18




TRR’s training and/or instruction of TRR’s authenticators and copywriters. TRR further objects

to this Interrogatory as disproportionate to the needs of the case because it seeks the identity of

individuals with knowledge and/or information regarding topics that are not relevant to Chanel’s

surviving claims or TRR’s defenses in this matter. See MTD Order. Specifically, training and

instruction provided to TRR’s authentication experts is only relevant with respect to, at most, the

authentication process for the Seven Handbags. TRR will interpret this Interrogatory as seeking

the identities of current and former employees of TRR with knowledge and/or information

concerning training and instruction provided to the authentication experts who authenticated the

Seven Handbags.

       Subject to and without waiving the foregoing objections, TRR identifies the following

current and former employees of TRR who are reasonably likely to have knowledge and/or

information regarding the training of TRR’s authentication experts who authenticated the Seven

Handbags:

       Hunter Thompson
       Role: Director of Authentication at TRR
       Address: c/o King & Spalding LLP
       1185 Avenue of the Americas
       New York, NY 11036

       Rachel Vaisman
       Role: Senior Director of Merchandising Operations at The RealReal
       Address: c/o King & Spalding LLP
       1185 Avenue of the Americas
       New York, NY 11036

       Kevin Ngo
       Role: Senior Manager, Authentication and Brand Compliance
       Address: c/o King & Spalding LLP
       1185 Avenue of the Americas
       New York, NY 11036

       Graham Wetzbarger
       Role: Former Chief of Authentication at TRR (2013 – October 2019)



                                                10
   Case 1:18-cv-10626-VSB-GWG Document 54-1 Filed 09/23/20 Page 12 of 18




       Address: c/o King & Spalding LLP
       1185 Avenue of the Americas
       New York, NY 11036

INTERROGATORY NO. 7:

        Identify all current and former employees of TRR and/or independent contractors of TRR
(including their job title and department at or while working for TRR) with knowledge and/or
information concerning TRR’s (i) hiring, qualifications, job requirements, and regular work
practice of TRR’s purported authentication experts, and/or (ii) TRR’s hiring, qualifications, job
requirements, and regular work practice of TRR’s copyrighters [sic].

RESPONSE TO INTERROGATORY NO. 7:

       TRR objects to this Interrogatory to the extent it seeks information regarding independent

contractors that is not in the possession, custody, and control of TRR. TRR objects to this

Interrogatory as overbroad and disproportionate to the needs of the case in that it seeks the identity

of “all” current and former employees of TRR with knowledge and/or information concerning

TRR’s hiring practices with respect to TRR’s authenticators and copywriters. TRR further objects

to this Interrogatory as vague and ambiguous because the phrase “regular work practice” is capable

of multiple interpretations.    TRR will interpret this phrase as referring to the day-to-day

responsibilities of the authentication experts or copywriters. TRR further objects to this

Interrogatory as overbroad and disproportionate to the needs of the case because it seeks the

identity of individuals with knowledge and/or information regarding topics that are not relevant to

Chanel’s surviving claims or TRR’s defenses in this matter. See MTD Order. Specifically,

information related to TRR’s authentication experts and copywriters is only relevant with respect

to, at most, the authentication process for the Seven Handbags.            TRR will interpret this

Interrogatory as seeking the identities of current and former employees of TRR with knowledge

and/or information related to the authentication experts who authenticated the Seven Handbags.

       Subject to and without waiving the foregoing objections, TRR identifies the following

current and former employees of TRR who are reasonably likely to have knowledge and/or


                                                 11
   Case 1:18-cv-10626-VSB-GWG Document 54-1 Filed 09/23/20 Page 13 of 18




information regarding TRR’s hiring, qualifications, and job requirements with respect to the

authenticators who authenticated the Seven Handbags:

       Hunter Thompson
       Role: Director of Authentication at TRR
       Address: c/o King & Spalding LLP
       1185 Avenue of the Americas
       New York, NY 11036

       Rachel Vaisman
       Role: Senior Director of Merchandising Operations at The RealReal
       Address: c/o King & Spalding LLP
       1185 Avenue of the Americas
       New York, NY 11036

       Cynthia Buchan
       Role: current Valuation Manager, Fashion at TRR; former Authentication & Brand
       Compliance Specialist at TRR
       Address: c/o King & Spalding LLP
       1185 Avenue of the Americas
       New York, NY 11036

       Bertrand Cheng
       Role: Quality Control Authentication Manager at The RealReal
       Address: c/o King & Spalding LLP
       1185 Avenue of the Americas
       New York, NY 11036

       Nhu Duong
       Role: Senior Manager of Quality Control Authentication at TRR; prior positions include
       Omni-Channel Manager, Authentication & Brand Compliance; Manager, Authentication
       & Brand Compliance; Lead, Authentication & Brand Compliance
       Address: c/o King & Spalding LLP
       1185 Avenue of the Americas
       New York, NY 11036

       Robert Finch
       Role: Valuation Manager at TRR
       Address: c/o King & Spalding LLP
       1185 Avenue of the Americas
       New York, NY 11036

       Lexie Fernandez
       Role: Authentication Manager
       Address: c/o King & Spalding LLP
       1185 Avenue of the Americas


                                             12
   Case 1:18-cv-10626-VSB-GWG Document 54-1 Filed 09/23/20 Page 14 of 18




       New York, NY 11036

       Graham Wetzbarger
       Role: Former Chief of Authentication at TRR
       Address: c/o King & Spalding LLP
       1185 Avenue of the Americas
       New York, NY 11036

       Gisele Hundley
       Role: Former Authentication and Brand Compliance Manager
       Address: c/o King & Spalding LLP
       1185 Avenue of the Americas
       New York, NY 11036

INTERROGATORY NO. 8:

        Identify all current and former employees of TRR and/or independent contractors of TRR
(including their job title and department at or while working for TRR) with knowledge and/or
information concerning complaints and/or communications received by TRR pertaining to
CHANEL-branded items sold by TRR being inauthentic, counterfeit, fake, or otherwise non-
genuine or believed to be inauthentic, counterfeit, fake, or otherwise non-genuine.

RESPONSE TO INTERROGATORY NO. 8:

       TRR objects to this Interrogatory to the extent it seeks information regarding independent

contractors that is not in the possession, custody, and control of TRR. TRR further objects to this

Interrogatory as overbroad and unduly burdensome in that it seeks the identity of “all” current and

former employees of TRR who may have knowledge or information concerning complaints or

communications concerning the authenticity or “believed” authenticity of Chanel-branded goods

sold on TRR’s website. TRR further objects to this Interrogatory as vague and ambiguous because

the phrase “believed to be inauthentic, counterfeit, fake, or otherwise non-genuine” is capable of

multiple interpretations.

       Subject to and without waiving the foregoing objections, TRR states that the following

employees of TRR are reasonably likely to have knowledge and/or information regarding customer

complaints or communications received by TRR regarding the authenticity of Chanel handbags

sold by TRR:


                                                13
   Case 1:18-cv-10626-VSB-GWG Document 54-1 Filed 09/23/20 Page 15 of 18




       Hunter Thompson
       Role: Director of Authentication at TRR
       Address: c/o King & Spalding LLP
       1185 Avenue of the Americas
       New York, NY 11036

       Rachel Vaisman
       Role: Senior Director of Merchandising Operations at The RealReal
       Address: c/o King & Spalding LLP
       1185 Avenue of the Americas
       New York, NY 11036

       Vanessa Motley
       Role: Senior Director, Customer Service and Consignor Relations
       Address: c/o King & Spalding LLP
       1185 Avenue of the Americas
       New York, NY 11036

INTERROGATORY NO. 9:

       Identify and describe, in detail, any applicable insurance agreements pursuant to which an
insurance business may be liable to satisfy all or part of a possible judgment in this action or to
indemnify and/or reimburse TRR for payments made to satisfy any judgment.

RESPONSE TO INTERROGATORY NO. 9:

       Pursuant to Fed. R. Civ. P. 33(d), TRR will produce any applicable insurance agreements

pursuant to which an insurance business may be liable to satisfy all or part of a possible judgment

in this action or to indemnify and/or reimburse TRR for payments.

INTERROGATORY NO. 10:

        Identify and state the full name, title and present address of every person who participated
in the preparation of your responses to these Interrogatories, and for each person, identify the
Interrogatory or Interrogatories for which such person provided responsive information.

RESPONSE TO INTERROGATORY NO. 10:

       TRR objects to this Interrogatory to the extent it seeks information that is protected by the

attorney-client privilege or the work product doctrine, or to the extent that it calls for a response

that would require disclosure of the mental impressions, conclusions, or legal theories of TRR’s

attorneys and other representatives in this matter. TRR will not identify those who participated in


                                                 14
   Case 1:18-cv-10626-VSB-GWG Document 54-1 Filed 09/23/20 Page 16 of 18




the preparation of these Interrogatories and will not specify the Interrogatory or Interrogatories for

which each person provided responsive information on the basis that that information is protected

by the work product doctrine.



Dated: August 18, 2020                                Respectfully submitted,

                                                       /s/ Karen L. Dunn

                                                      Karen L. Dunn (Admitted Pro Hac Vice)
                                                      Email: kdunn@paulweiss.com
                                                      PAUL, WEISS, RIFKIND, WHARTON &
                                                      GARRISON LLP
                                                      2001 K Street, NW
                                                      Washington, DC 20006-1047
                                                      Tel: +1-202-223-7308


                                                      Leigh M. Nathanson
                                                      Email: lnathanson@kslaw.com
                                                      Laura E. Harris
                                                      Email: lharris@kslaw.com
                                                      KING & SPALDING LLP
                                                      1185 Avenue of the Americas 34th Floor
                                                      New York, NY 10036




                                                 15
   Case 1:18-cv-10626-VSB-GWG Document 54-1 Filed 09/23/20 Page 17 of 18




                                   CERTIFICATE OF SERVICE

       I hereby certify that, on August 18, 2020, I caused a true and correct copy of the foregoing

Defendant The RealReal’s Responses and Objections To Plaintiff’s First Set Of Interrogatories

was served via email on all counsel of record.




                                                      /s/ Karen L. Dunn
                                                      Karen L. Dunn




                                                 16
   Case 1:18-cv-10626-VSB-GWG Document 54-1 Filed 09/23/20 Page 18 of 18




                                          VERIFICATION

       Elizabeth Logie states pursuant to 28 U.S.C. § 1746 as follows:

       I am Senior Corporate Counsel at The RealReal, Inc. I have reviewed TRR’s answers to

Plaintiffs First Set of Interrogatories dated August 14, 2020. The answers are necessarily limited

by the records and information available and thus far discovered in the course of their preparation.

Subject to these limitations, to the best of my knowledge, information and belief, the answers set

forth are true and correct.

       I affirm under penalty of perjury that the foregoing is true and correct.



_____________________________
Elizabeth Logie

August 14, 2020
New York, New York




                                                16
